Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 4/25/2022. Claim 29 has been amended. No claims have been further cancelled or added. Therefore, claims 21-40 are still presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Graham et al. (7,060,085) Graham discloses an exercise device adapted for imparting curvature to the lumbar spine and for manipulating the spine and intervertebral discs, the device comprises a frame for placement on a floor and having a top surface and a bottom surface, the bottom surface configured to rest upon the floor, wherein the top surface and bottom surface are in a spaced apart relationship forming a hollow portion therebetween, an inflatable  bladder carried by the top surface of the frame, said bladder defined by an upper and lower portion, inflation of said bladder directly against user’s spine causing said bladder to expanded configuration thereby manipulating and redefining the curvature in the spine. However, the cited prior art of record fails to disclose, teach, or suggest an exercise device and method of using said device comprising a body strap attachment passing through the frame in a non-fixed relationship and partially disposed within the hollow portion for encompassing the user's thoracic-sacral spinal region and securing said frame.  Therefore claims 21-40 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619